DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the term MeRPy. The specification indicates that this stands for “methanol-responsive polymer” (page 1, lines 22-23). The specification also states (page 9, beginning at line 3): “An example ssDNA production method is provided in FIGS. 1A-1C. Acrylamide- tagged ssDNA (containing a deoxyuridine (dU) on the 3'-end of the sequence, or anywhere within the primer sequence) is copolymerized with acrylamide monomers, resulting in linear copolymers with high molecular weight (FIG. 1A), which are referred to herein as a DNA- tagged methanol responsive polymers (DNA-tagged MeRPys).”
However, it is not certain whether this presents a limiting definition of the term “MeRPy”. That is, it is not clear whether the term MeRPy requires a linear copolymer of “high molecular weight”, which copolymer is formed from copolymerization of acrylamide monomers, or whether this is merely an exemplary MeRPy. In addition, if such is the case, the term “high” in the term “high molecular weight” is a relative term, the metes and bounds of which are not clearly set forth. Therefore, the scope of the claims is indefinite.

Claims 1-9 and 11-21 are rejected on additional grounds. Claims 1 and 2 recite (steps (a) and (c), respectively) “amplifying…[using] a pair of primers, at least one of which is tagged with a MeRPy…”. However, in steps (b) and (d), respectively, the claims recite separating the amplicon into “an untagged DNA strand and a MeRPy-tagged DNA strand”. However, if each primer is tagged with a MeRPy, there would not be any “untagged” strand. Therefore, the language “at least one of which is tagged with a MeRPy”, which encompasses both primers being so tagged, is incompatible with the final claim step.

Claim 2 is rejected on additional grounds. Lines 3 and 4 refer only to a primer, while lines 5 and 6 refer specifically to a “forward primer”. In addition, step (c) refers to amplifying using a “pair of primers, at least one of which is tagged”, but makes no mention of the “forward primer” of steps (a) and (b). Claim 2 should be written with consistent terminology throughout the claim.

Claim 6 is rejected on additional grounds. Claim 6 recites “wherein cleaving the MeRPy- tagged DNA strand in comprises combining the MeRPy-tagged DNA strand with uracil-DNA glycosylase (UDG)”. Firstly, “in” appears to be misplaced. Otherwise, it is unclear as to what “in” refers. Secondly, this language lacks proper antecedent basis, as claim 2 does not recite any actual cleavage, nor does claim 2 set forth that the cleavage site comprises uridine, which is the only disclosed substrate upon which UDG acts to effect cleavage. In addition, the meaning of “AB-site” should be set forth in the claim.

Claim 7 recites “wherein purifying the DNA-tagged MeRPy comprises…”. There is insufficient antecedent basis for this limitation, as neither claim 4, 3 or 1 recites a step of “purifying the DNA-tagged MeRPy. Claim 1 recites optionally isolating the untagged DNA strand. Claim 4 recites isolating the MeRPy-tagged primer. But no previous claims recites purifying the DNA-tagged MeRPy.

Claim 15 recites that the yield is 50% to 100%. However, claim 15 depends from 14, and the minimum yield recited in claim 14 is “greater than 50%”. Therefore, claim 15 does not comport with the requirements of claim 14.

Claim 17 recites that the yield is 50% to 100%. However, claim 17 depends from 16, and the minimum yield recited in claim 16 is “greater than 50%”. Therefore, claim 17 does not comport with the requirements of claim 16.

Regarding claim 18, it is unclear what the difference is between the “untagged DNA strand” and the “single-stranded DNA”.

Regarding claim 21, it is unclear how claim 21 further limits claim 19. Applicant may obviate this rejection by explaining how a fluorescent label can be other than a fluorophore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krieg et al (Angewandte Chemie International Edition, Vol 57, No 3, pages 714-718 (2017)), cited in the IDS, was cited in the International Search Report for PCT/US19/26867. However, the only two authors on this paper are inventors on the instant application. The earliest publication date for this reference is less than one year before the application priority date. Therefore, this reference is subject to exception under 35 USC 102(b)(1)(A). Liu et al (US 9,085,802) discloses amplifying a nucleic acid using a pair of primers each grafted to a polyacrylamide copolymer (a “MeRPy”), where one of the primers comprises a cleavable site (e.g. uracil). This produces a double-stranded amplicon with both ends affixed to the polymer-coated support. This double-stranded amplicon would be denatured during each cycle, thereby separating the two strands. However, in this situation, both strands are “MeRPy-tagged”. The claims in their present form require that one strand of the amplicon is “untagged”. See figures 1 and 2, column 4, lines 37-67, and column 19, lines 14-34, e.g.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637